USCA11 Case: 19-12823      Date Filed: 08/31/2021   Page: 1 of 37



                                                                             [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 19-12823
                             ________________________

                      D.C. Docket No. 1:18-cr-00300-CG-MU-1



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

versus

JAMES BERNARD BRADDY,

                                                     Defendant - Appellant.

                             ________________________

                      Appeal from the United States District Court
                         for the Southern District of Alabama
                             ________________________

                                   (August 31, 2021)

Before ROSENBAUM, LAGOA, and ED CARNES, Circuit Judges.

LAGOA, Circuit Judge:

         James Braddy appeals the district court’s order denying his motion to suppress

evidence obtained from a search of his vehicle following a traffic stop by law
         USCA11 Case: 19-12823        Date Filed: 08/31/2021    Page: 2 of 37



enforcement. Braddy argues that law enforcement lacked reasonable suspicion to

initiate the traffic stop, unlawfully prolonged the traffic stop even if there was

reasonable suspicion for the initial stop and lacked probable cause to search the

vehicle. After careful review and with the benefit of oral argument, we affirm the

district court’s denial of Braddy’s motion to suppress.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      On September 27, 2018, Officer Austin Sullivan pulled over Braddy on

Interstate 65 (“I-65”) in Saraland, Alabama, after Officer Sullivan observed Braddy

react to the presence of his marked patrol vehicle and observed that Braddy’s

vehicle’s license tag was obscured by two bicycles. During the traffic stop, officers

discovered cocaine in Braddy’s vehicle following two canine sniffs. Braddy was

subsequently charged by a criminal complaint, and then a federal grand jury indicted

him for possession with intent to distribute more than five kilograms of cocaine, in

violation of 21 U.S.C. § 841(a)(1), and conspiracy to possess with intent to distribute

more than five kilograms of cocaine, in violation of 21 U.S.C. § 846. Braddy

pleaded not guilty to both counts, and the case was set for trial.

      On November 19, 2018, Braddy filed a motion to suppress all the evidence

seized by law enforcement from the traffic stop that led to his arrest. Braddy argued

that Officer Sullivan’s reason for pulling Braddy over—a violation of Ala. Code

§ 32-6-51, which requires motor vehicle operators to keep their license plates plainly


                                           2
         USCA11 Case: 19-12823       Date Filed: 08/31/2021   Page: 3 of 37



visible—did not provide probable cause because the statute did not apply to Braddy

as a nonresident of Alabama. Braddy also argued that law enforcement lacked

reasonable suspicion to go beyond the initial traffic stop, which Braddy asserts

occurred when Officer Sullivan questioned Braddy regarding his travel plans,

itinerary, residency, and ownership of the vehicle. Braddy asserted that his behavior

before being pulled over was not suspicious and that his reaction to Officer

Sullivan’s presence, his nervousness in interacting with Officer Sullivan, and the

bicycles blocking his vehicle tag did not provide reasonable suspicion. Finally,

Braddy asserted that the dog sniffs did not provide the officers with probable cause

to search his car. In support of this argument, Braddy attached a declaration from

Andre Jimenez, who opined that the two dogs were being “over handled” by the

officers and did not exhibit “alert/indication behavior.”

      In response, the government asserted that Officer Sullivan’s interpretation of

Alabama law was correct but that, even if Officer Sullivan was mistaken in his

interpretation of the Alabama statute, the interpretation was objectively reasonable.

The government also contended that the dog searches occurred during the time that

the appropriate investigation accompanying the traffic stop was still underway,

explaining that Braddy: (1) was stopped in a well-known corridor used for interstate

shipment of drugs; (2) admitted to not owning his vehicle; (3) immediately claimed

to be a brother of a law enforcement officer during questioning, whom Braddy called


                                          3
           USCA11 Case: 19-12823         Date Filed: 08/31/2021      Page: 4 of 37



during the stop; and (4) became increasingly nervous despite being told he would

only be issued a warning citation. As such, the government asserted that Braddy’s

own conduct extended the time of the traffic stop and that, under the totality of the

circumstances, there was reasonable suspicion that criminal activity may be afoot.

Finally, the government contended that the dog searches established probable cause

for the warrantless search of the vehicle, noting that Braddy’s expert witness had not

opined the dogs were not trained or certified.

       In December 2018, the district court held a two-day evidentiary hearing on

the motion to suppress, at which Officer Sullivan, Lieutenant Gregory Cully, and

Braddy’s expert witness, Jimenez, all testified and video evidence of the traffic stop

was played.1 Officer Sullivan testified as to the following. While patrolling I-65,

Officer Sullivan observed Braddy, who was driving a black Ford Expedition in a

relaxed manner, immediately sit up, become rigid, and fixate his focus on the road

after Braddy saw the officer’s patrol unit. Officer Sullivan also observed that

Braddy’s license plate was obscured by two bicycles and could only discern that it

was a Florida tag. Officer Sullivan then initiated a traffic stop, explaining to Braddy

why he pulled him over and asking for his license, registration, and proof of

insurance. Officer Sullivan could tell Braddy was “extremely nervous,” as Braddy



       1
        Officer Taylor’s body camera video and Officer Sullivan’s police vehicle dash cam video
were both entered into evidence without objection.
                                              4
         USCA11 Case: 19-12823        Date Filed: 08/31/2021   Page: 5 of 37



did not make eye contact and stated that his brother was a police officer. Officer

Sullivan had Braddy exit the vehicle and come to his patrol car because the

information on Braddy’s driver’s license was not correct, and he needed the correct

information to issue Braddy a warning citation. Braddy also indicated that he did

not own the vehicle he was driving.

      As part of his routine records check in any traffic stop, Officer Sullivan

performs a computer check for active arrest warrants and information on the vehicle.

During this traffic stop, while Officer Sullivan went through his routine records

check, additional officers arrived, including Lieutenant Cully and Officer Dan

Taylor. Officer Sullivan asked Lieutenant Cully, a certified dog handler, to run his

drug detection dog around Braddy’s vehicle while he waited for the warrants check

on Braddy.    While waiting for the warrant check, Officer Sullivan observed

Lieutenant Cully’s drug detection dog go into “odor response” while passing the

driver’s side door. Lieutenant Cully did not notice the response because he was

paying attention to the traffic along the interstate. Because Officer Sullivan had

previously trained with Lieutenant Cully, he was familiar with how Lieutenant

Cully’s dog would act when indicating a drug odor. Officer Sullivan exited his patrol

car to tell Lieutenant Cully, and Officer Taylor continued with the traffic citation.

Officer Sullivan ran his own drug detection dog around Braddy’s vehicle, and his

dog likewise indicated a drug odor coming from the driver’s side. Specifically,


                                          5
         USCA11 Case: 19-12823        Date Filed: 08/31/2021   Page: 6 of 37



Officer Sullivan explained his dog gave a “canine alert” by leaning its body forward,

closing its mouth, and changing its breathing and body posture, with the dog’s tail

becoming erect.    The dog, however, was unable to go into its trained “final

response,” as it was not able to directly pinpoint the odor.

      Regarding Braddy’s behavior during the stop, Officer Sullivan heard

Braddy’s phone ring as he approached the vehicle, and Braddy engaged in multiple

other phone calls with his brother, the alleged police officer, despite being told

multiple times to hang up the phone. Officer Sullivan described Braddy’s behavior

as aggressive, evasive, and “deceptive” and believed the person on the phone was

“coaching him along.” Braddy also gave his exact location to the person he was

speaking to, which Officer Sullivan considered dangerous based on his experience

patrolling I-65. Although Officer Sullivan told Braddy early into the stop that he

was only going to give him a warning, Braddy continued to act nervous, failed to

make eye contact, and tried to distance himself from the officers. After Officer

Sullivan asked Braddy if all the items in the vehicle belonged to him, Braddy denied

ownership of two brown duffel bags, which he attributed to another driver of the

vehicle, and did not claim direct ownership of the bicycles.

      On cross-examination, Officer Sullivan stated that reasonable suspicion of

criminal activity began when Braddy reacted to his patrol vehicle and immediately

changed his posture. He admitted that Braddy provided his driver’s license in the


                                          6
         USCA11 Case: 19-12823       Date Filed: 08/31/2021   Page: 7 of 37



first four minutes and twenty-eight seconds of the stop, although the license did not

have the correct address. Braddy did not hand Officer Sullivan his registration and

insurance until thereafter because Braddy “had to dig around for them.”           He

explained that he did not run Braddy’s information until after more than six minutes

into the stop because he was asking Braddy questions. His questions were prompted

by the fact that Braddy appeared extremely nervous, had his arms crossed, was not

making eye contact, and was stuttering badly. More than six minutes into the stop,

Officer Sullivan asked Braddy to sit in his car so that he could run Braddy’s

information into certain databases. Because it was “first thing in the morning,”

Officer Sullivan had to log in and get his computer “up and running.” Officer

Sullivan then began to input the information into several databases while also

continuing to question Braddy.       While Braddy never gave him conflicting

information, Officer Sullivan believed, based on his training and experience, that

Braddy was acting in a deceptive manner and was hostile based on his evasive

answers. After twelve minutes into the stop, he continued entering Braddy’s

information into his computer. Officer Sullivan said that Braddy told him he was

“scared” and asked permission to call his brother. At that point, Officer Sullivan

later admitted, Braddy was not free to leave. Officer Sullivan then asked Braddy if

there was cocaine or marijuana in his car, which “escalated” the stop. At this point,

Officer Sullivan believed that he had reasonable suspicion of criminal activity.


                                         7
          USCA11 Case: 19-12823        Date Filed: 08/31/2021    Page: 8 of 37



Braddy denied consent for the officers to search his vehicle, although the drug

detection dogs were already deployed. Braddy began talking on his phone and

refused to get off the phone despite Officer Sullivan asking him to do so several

times. Based on Braddy’s suspicious behavior, and his criminal history, which a

database search had turned up, and the fact that two dogs alerted to the presence of

narcotics in the vehicle, Officer Sullivan handcuffed Braddy. He testified that he

did so “for our safety and his safety.”

      Officer Sullivan also testified to his training for handling drug detection dogs.

Officer Sullivan was assigned to handle a police dog. He stated that he and his drug

detection dog had a National Police Canine Association certification, that his dog, at

the time of purchase, was already trained and had a previous handler, and that the

dog’s alert at the presence of narcotics was “a change of breathing, a change of body

posture, and then a final response,” which was an “aggressive alert.”             As to

Lieutenant Cully’s dog’s “response,” Officer Sullivan explained that the video

evidence showed the dog, which had not been told to search, changed its mouth and

body posture, stopped wagging and straightened its tail, turned its body to be

“squared up with the car,” and began lifting his paw up before Lieutenant Cully

tripped over the dog. Officer Sullivan explained that, in accordance with his

training, this behavior was a sufficient alert to give the officers the ability to search

the vehicle. Officer Sullivan also described his own dog’s alert on Braddy’s vehicle,


                                           8
         USCA11 Case: 19-12823       Date Filed: 08/31/2021    Page: 9 of 37



explaining that the video showed the dog stop by the driver’s side, with its “body

bladed towards the car, front paws pushed forward, mouth closed,” but that the dog

was unable to pinpoint the source because of the wind. On redirect examination,

Officer Sullivan stated that he received criminal history on Braddy and that, when

questioned, Braddy did not “recall” having been arrested before.

      The government then called Lieutenant Cully, who testified to the following.

Lieutenant Cully, who had served twenty-two years as a police officer and became

a canine officer in 2007, completed multiple trainings and certifications with his

drug detection dog. Lieutenant Cully reviewed the dash-cam video and determined

that Officer Sullivan was correct that his dog alerted to the presence of a drug odor.

Lieutenant Cully explained his dog’s behavior for alerting the presence of a drug

odor, which corresponded with Officer Sullivan’s description. He further explained

that he observed Officer Sullivan’s dog’s response, which he was familiar with

because they trained together all the time. Lieutenant Cully also thought that Braddy

acted “[e]xtremely nervous” during the traffic stop, as he had difficulty answering

basic questions and “the color drained out of his face” when Braddy was told the

officers were going to take the back seat out of his vehicle. On cross-examination,

Lieutenant Cully discussed his dog training and certification and admitted that he

had missed seeing his dog alert a few times. Lieutenant Cully also stated that he saw

his dog alert at Braddy’s passenger-side door but did not tell any of the officers at


                                          9
         USCA11 Case: 19-12823       Date Filed: 08/31/2021    Page: 10 of 37



that time. Lieutenant Cully explained on re-direct that he did not mention his dog’s

positive response because he did not want to influence another handler—Officer

Sullivan—who was about to search the vehicle.

      Braddy called Jimenez as an expert witness, who testified to the following.

Jimenez explained that he had worked with police dogs since 1984, served as a police

officer for twenty-one years, and currently owns a business that trains dogs for

detection work. Jimenez had testified as a qualified expert witness between forty-

five to fifty times. Jimenez reviewed the police reports, the certificates and training

records of Officer Sullivan and Lieutenant Cully, and the videos from Braddy’s

arrest to help form his opinion. Jimenez explained the process that he uses to train

dogs, his opinion on best practices to train a police dog, and the differences between

a passive and aggressive alert. Jimenez opined that the two officers made numerous

errors while they walked their dogs around Braddy’s vehicle, including

“overhandling” their dogs by jerking on their chains, distracting them by giving extra

commands, and confusing the dogs to do things not related to the “odor,” and that

better training needed to be conducted. Jimenez also opined that the dogs’ behaviors

of wagging their tails or closing their mouths was not a valid indicator for smelling

a narcotic order. On cross-examination, Jimenez admitted that he received payment

for the training he provides and for serving as an expert witness.              He also




                                          10
           USCA11 Case: 19-12823      Date Filed: 08/31/2021    Page: 11 of 37



acknowledged that various other courts had rejected his testimony in multiple other

cases.

         In response to Jimenez’s testimony, the government again called Officer

Sullivan, who explained his certifications and reinforced that his dog’s alert comes

when the dog has a “change in breathing, change in body posture” and also a “final

response.” He stated that his dog had a change in breathing and body posture when

he ran his dog around Braddy’s car. Officer Sullivan also noted that hidden

compartments presented an issue given his dog’s training and that there was a

concealed compartment in Braddy’s vehicle containing the drugs.

         On January 29, 2019, the district court denied the motion to suppress. The

district court first rejected Braddy’s argument that there was no probable cause for

the traffic stop because Alabama Code § 32-6-51 did not apply to him. The district

court determined that even if Alabama law did not prohibit a nonresident driver from

obscuring portions of his license plate, Officer Sullivan’s literal interpretation of the

statute was objectively reasonable and therefore Officer Sullivan had probable cause

to conduct the traffic stop.

         Turning to Braddy’s argument that the police did not have reasonable

suspicion to prolong the traffic stop or to conduct a general criminal investigation,

the district court found that the officers’ questions about Braddy’s travel plans were

“ordinary inquires incident to a traffic stop.” The district court noted that Braddy


                                           11
         USCA11 Case: 19-12823       Date Filed: 08/31/2021    Page: 12 of 37



“reportedly exhibited extreme nervousness” even after he was told he would only be

receiving a warning citation rather than a ticket. After addressing the evidence

presented at the suppression hearing, the district court found that “Officer Sullivan

had reasonable suspicion based on [Braddy’s] behavior and extreme nervousness,

[Braddy’s] apparent difficulty in explaining his travel plans and circumstances[,] and

the irregularities with [Braddy’s] driver’s license and vehicle.” Prior to the alerts,

the district court found that “Officer Sullivan stayed within the mission of the traffic

stop by addressing the traffic violation that warranted the stop and attending to

related safety concerns” and that “the stop lasted no longer than was necessary to

complete the mission until a reasonable suspicion arose” that justified further

investigation by the officers. The district court further found that the “officers did

not conduct unrelated inquiries aimed at investigating other crimes that added to the

stop until they had reasonable suspicion” based on Lieutenant Cully’s canine alert

on Braddy’s vehicle, which “was further substantiated when [Officer] Sullivan’s

canine [also] alerted.”

      Finally, the district court rejected Braddy’s argument that the officers lacked

probable cause to search the vehicle. The district court explained that the officers

testified that the dogs were trained and certified and noted that Jimenez’s testimony

had previously been found not credible by four other courts. Thus, the district court

found that there was sufficient evidence showing that the drug detection dogs were


                                          12
         USCA11 Case: 19-12823       Date Filed: 08/31/2021   Page: 13 of 37



reliable and credited the officers’ testimony that the dogs alerted to the odor of

narcotics in Braddy’s vehicle “in a way that was consistent with the officers’ and the

canines’ training and certification.” The district court therefore concluded that the

officers had probable cause to search the vehicle.

      On February 1, 2019, Braddy filed a motion to waive his right to a jury trial,

explaining that he would admit guilt but sought to maintain his right to appeal the

order denying the suppression motion. The parties also submitted the following

stipulated facts: Officer Sullivan, while driving a marked police vehicle, observed

Braddy operating a vehicle on Interstate 65. Officer Sullivan observed Braddy move

from a relaxed driving posture to a more rigid posture as he passed Braddy’s vehicle.

Officer Sullivan observed two bicycles attached to the rear of Braddy’s vehicle,

which partially obscured the license plate. Officer Sullivan stopped the vehicle

based on a violation of Alabama law relating to the requirement for a plainly visible

license plate.   During the stop, Officer Sullivan and other officers developed

information that resulted in the search of the vehicle, where they discovered

approximately sixty-two kilograms of cocaine and a bag containing approximately

$40,000 in cash.

      After granting the motion to waive a jury trial, the district court held a bench

trial and found that there was sufficient evidence to convict Braddy beyond a

reasonable doubt on both counts. On the same day, the district court entered a


                                         13
         USCA11 Case: 19-12823       Date Filed: 08/31/2021   Page: 14 of 37



written order finding Braddy guilty as charged in Count One and Count Two of the

Superseding Indictment. On July 10, 2019, the district court sentenced Braddy to

121 months’ imprisonment. This appeal ensued.

II.    STANDARD OF REVIEW

       A district court’s denial of a motion to suppress involves mixed questions of

law and fact. See United States v. Smith, 459 F.3d 1276, 1290 (11th Cir. 2006). We

review the district court’s findings of fact for clear error and the district court’s

application of the law to those facts de novo. Id. We construe factual findings in

the light most favorable to the prevailing party. Id. We, however, “are not restricted

to the evidence presented at the suppression hearing, and instead consider the whole

record.” United States v. Jordan, 635 F.3d 1181, 1185 (11th Cir. 2011).

III.   ANALYSIS

       On appeal, Braddy asserts that the district court erred in denying his motion

to suppress. In support of this contention, he raises the following three arguments:

(1) that Officer Sullivan lacked probable cause to make the traffic stop because he

incorrectly applied Alabama law to a nonresident Florida driver and that the mistake

was not objectively reasonable; (2) that even if the stop was justified and legal,

Officer Sullivan illegally prolonged the traffic stop without reasonable suspicion to

do so; and (3) that the two police dogs that performed dog sniffs on the vehicle did




                                         14
         USCA11 Case: 19-12823      Date Filed: 08/31/2021   Page: 15 of 37



not have a positive alert to justify the search of the vehicle. We address these

arguments in turn.

      A. Whether the traffic stop of Braddy was lawful

      The Fourth Amendment protects individuals from unreasonable searches and

seizures. U.S. Const. amend. IV. A traffic stop for a suspected violation of law is

considered a seizure of the vehicle’s occupant and must be conducted in accordance

with the Fourth Amendment. See Heien v. North Carolina, 574 U.S. 54, 60 (2014).

To justify this type of seizure, however, “officers need only ‘reasonable suspicion’—

that is, ‘a particularized and objective basis for suspecting the particular person

stopped’ of breaking the law.” Id. (quoting Navarette v. California, 572 U.S. 393,

396 (2014)).    Indeed, “the ultimate touchstone of the Fourth Amendment is

‘reasonableness.’” Id. (quoting Riley v. California, 573 U.S. 373, 381 (2014)). As

the Supreme Court has explained, “[t]o be reasonable is not to be perfect, and so the

Fourth Amendment allows for some mistakes on the part of government officials,

giving them ‘fair leeway for enforcing the law in the community’s protection.’” Id.

at 60–61 (quoting Brinegar v. United States, 338 U.S. 160, 176 (1949)). A mistake

may be of either fact or law so long as that mistake is “objectively reasonable”; a

reviewing court does not look at “the subjective understanding of the particular

officer involved.” Id. at 66 (emphasis in original). The inquiry for objective

reasonableness “is not as forgiving as the one employed in the distinct context of


                                         15
          USCA11 Case: 19-12823        Date Filed: 08/31/2021   Page: 16 of 37



deciding whether an officer is entitled to qualified immunity for a constitutional or

statutory violation,” meaning that “an officer can gain no Fourth Amendment

advantage through a sloppy study of the laws he is duty bound to enforce.” Id. at

67.

        Braddy argues that Officer Sullivan lacked probable cause to conduct the

traffic stop because Alabama Code § 32-6-51 does not apply to Braddy as a

nonresident motorist and Officer Sullivan’s contrary interpretation of the statute was

not objectively reasonable. We disagree.

        Alabama Code § 32-6-51 provides, in relevant part, that:

        Every motor vehicle operator who operates a motor vehicle upon any
        city street or other public highway of or in this state shall at all times
        keep attached and plainly visible on the rear end of such motor vehicle
        a license tag or license plate as prescribed and furnished by the
        Department of Revenue at the time the owner or operator purchases his
        license.

It is undisputed that the bicycles on the back of Braddy’s vehicle at least partially

obstructed the vehicle’s license plate, which Officer Sullivan was able to identify as

a Florida tag. Braddy, however, claims that this statute is inapplicable to him as a

nonresident based on Alabama Code § 40-12-262(a), which provides, in relevant

part:

        The provisions of the foregoing sections relative to registration and
        display of registration numbers shall not apply to a motor vehicle
        owned by a nonresident of this state and not used for hire or used for
        commercial purposes in this state for a period of 30 days from date of
        entering the state; provided, that the owner thereof shall have complied
                                           16
         USCA11 Case: 19-12823       Date Filed: 08/31/2021    Page: 17 of 37



      with the provisions of the law of the foreign country, state, territory, or
      federal district of his residence relative to the registration of motor
      vehicles and the display of registration numbers thereon and shall
      conspicuously display his registration number as required thereby . . . .
      Braddy asserts that § 40-12-262 precludes all Alabama statutes governing the

placement of vehicle license plates and tags, such as § 32-6-51, from applying to

nonresident motorists. He further notes that, under Alabama law, license plate and

tag statutes are typically strictly construed against the State of Alabama. See, e.g.,

State v. Green, 371 So. 2d 929, 930 (Ala. Civ. App. 1979).

      We need not determine whether Braddy’s interpretation of the relevant

Alabama statutes is correct because, even assuming § 32-6-51 does not apply to

nonresident motorists, we find Officer Sullivan’s contrary interpretation to be

objectively reasonable. Our decision in United States v. McCullough, 851 F.3d 1194

(11th Cir. 2017), is instructive on this issue. In that case, the defendant’s truck was

outfitted with a bracket that covered the invocation and state of issue of his Alabama

license plate. Id. at 1197. An officer pulled over the defendant on the belief that the

defendant was in violation of § 32-6-51, and the traffic stop escalated into a search

of the defendant’s vehicle that revealed the presence of marijuana and a handgun.

Id. at 1197–98. The defendant filed a motion to suppress that evidence, which the

district court denied. Id. at 1198. On appeal, the defendant argued that his traffic

stop was unlawful because, under Alabama Code § 40-12-242, only the

alphanumeric symbols of a license plate were required to be plainly visible. Id. at


                                          17
         USCA11 Case: 19-12823       Date Filed: 08/31/2021   Page: 18 of 37



1201. We did not decide whether the defendant’s interpretation of the Alabama

Code was correct because, even if that interpretation was correct, the officer’s

contrary conclusion was objectively reasonable under Heien. Id. We explained that

the language of § 32-6-51 left “open the possibility that more than the alphanumeric

symbols must be plainly visible.” Id. We further noted that “reading both statutes

together . . . support[ed] the conclusion that the officer’s interpretation was

reasonable” and that “[t]he absence of any limit in section 32-6-51 suggests the

section applies to more than alphanumeric symbols.” Id.

      Here, Officer Sullivan testified that he stopped Braddy because the bicycles

were obstructing the license plate on Braddy’s vehicle based on his interpretation of

Alabama law. Officer Sullivan’s interpretation of Alabama law was objectively

reasonable for several reasons. The plain language of § 32-6-51, which is the starting

point for questions of statutory interpretation, see Pinares v. United Techs. Corp.,

973 F.3d 1254, 1260 (11th Cir. 2020); Ex parte Brandon, 113 So. 3d 638, 641 (Ala.

2012), states that “every motor vehicle operator” must have a license plate or tag

“plainly visible” on his or her vehicle. Ala. Code § 32-6-51 (emphasis added).

Section 32-6-51 does not contain any language limiting its application to only

Alabama residents nor does the language of § 32-6-51 cross-reference § 40-12-262

or title 40 of the Alabama Code. Nor is it clear that § 40-12-262 applies to other

titles of the Alabama Code outside of title 40. Thus, the text of the two statutes


                                         18
         USCA11 Case: 19-12823        Date Filed: 08/31/2021    Page: 19 of 37



“leaves open the possibility” that § 32-6-51 applies to nonresident motorists. See

McCullough, 851 F.3d at 1201.

      Furthermore, § 40-12-262 requires a nonresident motorist to comply with the

provisions of the law of the state of his residence and to “conspicuously display his

registration number as required thereby.” Under Florida law, which is the state of

registration of Braddy’s vehicle, a vehicle’s license plate must be displayed in the

rear of the vehicle such that “all letters, numerals, printing, writing, the registration

decal, and the alphanumeric designation shall be . . . plainly visible and legible at all

times.” Fla. Stat. § 316.605(1). Thus, even if Officer Sullivan was mistaken that

§ 32-6-51 applied, Braddy was still in violation of § 40-12-262 by obstructing the

view of his Florida license plate in violation of § 316.605(1), Fla. Stat.

      Because this case does not implicate an officer’s “sloppy study of the laws”

that the Supreme Court cautioned courts about in Heien, see 574 U.S. at 67, we hold

that any mistake of law by Officer Sullivan was objectively reasonable and we

further hold that the traffic stop by Officer Sullivan of Braddy’s vehicle was based

on probable cause and therefore lawful. We now turn to address Braddy’s second

argument—whether Officer Sullivan unlawfully prolonged the traffic stop that led

to the search of Braddy’s vehicle.

      B. Whether law enforcement unlawfully prolonged the traffic stop




                                           19
         USCA11 Case: 19-12823       Date Filed: 08/31/2021    Page: 20 of 37



      “A seizure for a traffic violation justifies a police investigation of that

violation.” Rodriguez v. United States, 575 U.S. 348, 354 (2015). The police,

however, do not have unfettered authority to detain a person indefinitely, and “a

police stop exceeding the time needed to handle the matter for which the stop was

made violates the Constitution’s shield against unreasonable seizures.” Id. at 350;

accord United States v. Vargas, 848 F.3d 971, 973 (11th Cir. 2017). “[T]he tolerable

duration of police inquiries in the traffic-stop context is determined by the seizure’s

‘mission’—to address the traffic violation that warranted the stop and attend to

related safety concerns.” Rodriguez, 575 U.S. at 354 (citation omitted). “The scope

of the detention must be carefully tailored to its underlying justification” and may

“last no longer than is necessary to effectuate the purpose of the stop.” Florida v.

Royer, 460 U.S. 491, 500 (1983) (plurality opinion). “Authority for the seizure thus

ends when tasks tied to the traffic infraction are—or reasonably should have been—

completed.” Rodriguez, 575 U.S. at 354.

      As we have explained, “we measure the reasonableness of a stop’s duration

under the totality of the circumstances,” and “[r]igid time limitations and bright-line

rules are generally inappropriate.” United States v. Holt, 777 F.3d 1234, 1256 (11th

Cir. 2015) (alteration in original) (quoting United States v. Purcell, 236 F.3d 1274,

1279 (11th Cir. 2001)). In other words, to determine the reasonable duration of a

traffic stop, we look to whether the police diligently pursued the investigation.


                                          20
         USCA11 Case: 19-12823       Date Filed: 08/31/2021    Page: 21 of 37



United States v. Sharpe, 470 U.S. 675, 686 (1985). In the context of a traffic stop,

the Supreme Court identified a number of tasks “[b]eyond determining whether to

issue a traffic ticket” that are “ordinary inquiries incident to [the traffic] stop.”

Rodriguez, 575 U.S. at 355 (second alteration in original) (quoting Illinois v.

Caballes, 543 U.S. 405, 408 (2005)). These inquiries typically include “checking

the driver’s license, determining whether there are outstanding warrants against the

driver, and inspecting the automobile’s registration and proof of insurance.” Id.

      An officer “may conduct certain unrelated checks during an otherwise lawful

traffic stop” so long as the officer does “not do so in a way that prolongs the stop,

absent the reasonable suspicion ordinarily demanded to justify detaining an

individual.” Id.; accord Caballes, 543 U.S. at 406–08; see also United States v.

Perkins, 348 F.3d 965, 970 (11th Cir. 2003) (“A traffic stop may be prolonged where

an officer is able to articulate a reasonable suspicion of other illegal activity beyond

the traffic offense.”). “While ‘reasonable suspicion’ is a less demanding standard

than probable cause and requires a showing considerably less than preponderance of

the evidence, the Fourth Amendment requires at least a minimal level of objective

justification” for making the stop. Perkins, 348 F.3d at 970 (quoting Illinois v.

Wardlow, 528 U.S. 119, 123 (2000)). In determining whether reasonable suspicion

is present, we “look at the ‘totality of the circumstances’ of each case to see whether

the detaining officer has a ‘particularized and objective basis’ for suspecting legal


                                          21
         USCA11 Case: 19-12823       Date Filed: 08/31/2021    Page: 22 of 37



wrongdoing.” Id. (quoting United States v. Arvizu, 534 U.S. 266, 273 (2002)). In

examining the totality of the circumstances, this Court gives “due weight to the

officer’s experience.” United States v. Briggman, 931 F.2d 705, 709 (11th Cir.

1991). However, “an ‘inchoate and unparticularized suspicion’ or ‘hunch’ of

criminal activity” does not satisfy the reasonable suspicion standard. Perkins, 348

F.3d at 970 (quoting Wardlow, 528 U.S. at 124).

      Braddy contends that Officer Sullivan unlawfully prolonged the traffic stop

by engaging in nontraffic stop activities, including conducting probative questioning

about his travel plans and itinerary, his residency, and the ownership of his vehicle

as well as the dog sniffs. As to Braddy’s assertions that Officer Sullivan’s “probative

questioning” prolonged the stop, we conclude that that the district court did not err

in determining that Officer Sullivan’s questions were related to the purpose of the

traffic stop and did not unlawfully prolong the traffic stop. Generally, questions

related to an individual’s traffic plans or itinerary are ordinary inquires related to a

traffic stop. See United States v. Dion, 859 F.3d 114, 125 (1st Cir. 2017) (“[O]ur

case law allows an officer carrying out a routine traffic stop . . . to inquire into the

driver’s itinerary.”); United States v. Brigham, 382 F.3d 500, 508 (5th Cir. 2004) (en

banc) (“An officer may also ask about the purpose and itinerary of a driver’s trip

during the traffic stop. . . . [T]hese inquiries are within the scope of investigation

attendant to the traffic stop.”); United States v. Givan, 320 F.3d 452, 459 (3d Cir.


                                          22
         USCA11 Case: 19-12823        Date Filed: 08/31/2021     Page: 23 of 37



2003) (“[Q]uestions relating to a driver’s travel plans ordinarily fall within the scope

of a traffic stop.”); United States v. Williams, 271 F.3d 1262, 1267 (10th Cir. 2001)

(“[W]e have repeatedly held (as have other circuits) that questions relating to a

driver’s travel plans ordinarily fall within the scope of a traffic stop.”). Officer

Sullivan’s questions about Braddy’s travel plans and itinerary were therefore

ordinary inquiries related to the traffic stop, especially given the fact that Braddy

was driving a vehicle on Alabama roads with an obstructed Florida license plate that

was not registered to him. Similarly, questions about the address on Braddy’s

driver’s license, which Officer Sullivan determined was incorrect, and questions

about the ownership of the vehicle Braddy was driving were also well within the

scope of the traffic stop. See Rodriguez, 575 U.S. at 355; Holt, 777 F.3d at 1256.

      We turn next to Braddy’s assertion that the dog sniffs unlawfully prolonged

the traffic stop. In Rodriguez, the Supreme Court stated that the “critical question”

in whether a traffic stop is prolonged beyond the point that is unlawful “is not

whether the dog sniff occurs before or after the officer issues a ticket . . . but whether

conducting the sniff ‘prolongs’—i.e., adds time to—‘the stop.’” 575 U.S. at 357.

Here, the district court found that the traffic stop was not unlawfully prolonged by

the initial sniff of Lieutenant Cully’s dog. The uncontroverted testimony from the

suppression hearing established that the canine unit arrived, and the initial dog sniff

occurred when Officer Sullivan was engaged in conducting a routine records check


                                           23
         USCA11 Case: 19-12823       Date Filed: 08/31/2021    Page: 24 of 37



during the traffic stop. Specifically, while Officer Sullivan was in his patrol car

waiting for a warrant check return on Braddy before finalizing the issuance of a

warning citation for the obstructed license plate, Lieutenant Cully arrived at the

scene with his dog and ran the dog around Braddy’s vehicle. As this Court held in

Holt, “the use of the canines to sniff the exterior of the vehicles during the course of

lawful traffic stops did not offend the Fourth Amendment” when the uncontroverted

testimony establishes that the canine units arrived while the officers were still

conducting routine records checks and preparing the traffic citations. 777 F.3d at

1257. Moreover, after Lieutenant Cully’s dog alerted to the odor of narcotics, the

officers had reasonable suspicion of other criminal activity at that point to prolong

the traffic stop. Prior to the sniff, no additional time was added to the traffic stop

other than necessary for conducting the routine records check necessary for the

issuance of and preparation of a traffic citation. We therefore conclude that the

district court did not err when it found that Officer Sullivan did not unlawfully

prolong the traffic stop.

   C. Whether there was probable cause to search Braddy’s vehicle based on
      the reliability of the drug detection dogs’ alerts

      Finally, Braddy contends that the officers lacked probable cause to search his

vehicle because the officers’ drug detection dogs’ alerts were not sufficiently

reliable. A police officer has probable cause to conduct a search of a vehicle “when

‘the facts available to [him] would “warrant a [person] of reasonable caution in the
                                          24
         USCA11 Case: 19-12823       Date Filed: 08/31/2021   Page: 25 of 37



belief”’ that contraband or evidence of a crime is present.” Florida v. Harris, 568

U.S. 237, 243 (2013) (alterations in original) (quoting Texas v. Brown, 460 U.S. 730,

742 (1983) (plurality opinion)). The test for determining probable cause cannot be

reduced to “precise definition or quantification,” id. (quoting Maryland v. Pringle,

540 U.S. 366, 371 (2003)), and all the Supreme Court requires is “the kind of ‘fair

probability’ on which ‘reasonable and prudent [people,] not legal technicians, act,’”

id. at 244 (alteration in original) (quoting Illinois v. Gates, 462 U.S. 213, 231, 238

(1983)). In evaluating whether there is probable cause to conduct a search, courts

look to the totality of the circumstances. Id.

      A drug detection dog’s alert can provide probable cause to conduct a search.

Id. at 246–48; United States v. Banks, 3 F.3d 399, 402 (11th Cir. 1993). The

Supreme Court has rejected the approach of a “strict evidentiary checklist” to assess

a drug-detection dog’s reliability. Harris, 568 U.S. at 244–45. Instead, the Court

has explained that “a probable-cause hearing focusing on a dog’s alert should

proceed much like any other,” i.e., “whether all the facts surrounding a dog’s alert,

viewed through the lens of common sense, would make a reasonably prudent person

think that a search would reveal contraband or evidence of a crime.” Id. at 247–48.

“[E]vidence of a dog’s satisfactory performance in a certification or training

program can itself provide sufficient reason to trust his alert.” Id. at 246. A

defendant, however, can challenge such evidence “by cross-examining the testifying


                                          25
          USCA11 Case: 19-12823      Date Filed: 08/31/2021    Page: 26 of 37



officer or by introducing his own fact or expert witness[]” to contest the adequacy

of a certification or a training program or how the dog or handler performed in that

program. Id. at 247. Additionally, “circumstances surrounding a particular alert

may undermine the case for probable cause,” e.g., if the officer, consciously or not,

cued the dog or if the team was working under unfamiliar conditions. Id.

      We hold that the officers’ two drug detection dogs were sufficiently reliable

to provide probable cause for the officers to search Braddy’s vehicle. Both Officer

Sullivan and Lieutenant Cully testified in detail about the training and certifications

that they and their drug detection dogs obtained. Officer Sullivan also explained

that he was familiar with the alert of Lieutenant Cully’s drug detection dog, as he

had previously trained with Lieutenant Cully.        This record evidence provides

sufficient reason to trust the drug detection dogs’ alerts. See Harris, 568 U.S. at

246–47.

      Braddy, however, argues that the district court should have credited the

opinions of his expert witness, Jimenez, who testified that the dogs did not perform

a trained alert indicating the presence of drug odors and that the officers

“overhandled” their dogs. He contends that, based on this testimony, the district

court should have found that the drug detection dogs were not sufficiently reliable

to give the officers probable cause to search the vehicle. This argument is without

merit. In the context of a motion to suppress, we review the district court’s findings


                                          26
         USCA11 Case: 19-12823        Date Filed: 08/31/2021    Page: 27 of 37



of fact for clear error, “constru[ing] all facts in the light most favorable to the party

that prevailed in the district court and afford[ing] substantial deference to a

factfinder’s credibility determinations.” Holt, 777 F.3d at 1255. Thus, “[w]e accept

the factfinder’s choice of whom to believe ‘unless it is contrary to the laws of nature,

or is so inconsistent or improbable on its face that no reasonable factfinder could

accept it.’” Id. at 1256 (quoting United States v. Ramirez-Chilel, 289 F.3d 744, 749

(11th Cir. 2002)).

      Reviewing the record, we conclude that the district court’s finding in crediting

the officers’ testimony over the testimony of Braddy’s expert was not clearly

erroneous. In crediting the officers’ testimony, the district court noted that the

officers’ version of events was consistent with the video evidence and the officers’

explanation of their training. The district court found that “the officers were in a

better position to observe and judge the actions of their canines both because they

were in close proximity at the scene and because of their history of extensive training

and familiarity with their canines.” Indeed, the officers specifically testified about

their drug detection dogs’ responses on Braddy’s vehicle. Officer Sullivan explained

that when he ran his dog by the vehicle, the dog “bladed his body towards the car,

closed his mouth, tail went erect, and [he] saw a change in breathing and change in

body posture, showing the presence of narcotics in the vehicle.” He described the




                                           27
         USCA11 Case: 19-12823       Date Filed: 08/31/2021   Page: 28 of 37



dog’s behavior as “very quick” and explained that he had seen this behavior on

“many” occasions, which was consistent with the dog’s behavior during training.

      Officer Sullivan further explained that his dog could not go into “final

response” because it could not pinpoint the odor’s source due to the wind conditions

at the scene, but that the dog’s changes in behavior were responses indicating the

presence of drugs. As to Lieutenant Cully’s dog, Officer Sullivan testified that he

witnessed the dog go into odor response, which he described as the dog’s mouth and

body posture changing, its tail becoming a little straight, its body turning “squared

up with the car,” and its paw beginning to lift. Lieutenant Cully also testified about

his drug detection dog’s behavior, explaining that he was trained to look for the

dog’s “change in body posture and a change in breathing” leading to the dog’s paw

scratch as a “final response.” Lieutenant Cully explained that he viewed the video

evidence of the traffic stop and observed his drug detection dog on video perform

all those behavioral changes up until the point of the dog beginning to raise his paw.

      Our dissenting colleague contends that the officers lacked probable cause

because they relied on their subjective interpretations of the drug detections dogs’

“ambiguous and general” behavior to justify their search of Braddy’s vehicle and

that the described behavior is not captured by the video evidence. However, whether

the video evidence can or cannot confirm the dogs’ behavior that the officers

described is not dispositive to the issue. For example, in United States v. Parada,


                                         28
         USCA11 Case: 19-12823       Date Filed: 08/31/2021    Page: 29 of 37



577 F.3d 1275, 1281 (10th Cir. 2009), the Tenth Circuit affirmed the district court’s

finding that an officer’s drug detection dog alerted on the defendant’s vehicle, as the

defendant had not shown clear error. While acknowledging that “the quality of the

videotape [in evidence was] poor,” the Tenth Circuit noted that the officer had

testified as to his dog’s alert behavior and that his dog had alerted on the vehicle,

which the district court found credible. See id. Although the dissent asserts that the

officers were subjectively interpreting their dogs’ ambiguous and general behavior,

our review of the district court’s factual findings, including its credibility

determinations, as to whether the dogs alerted is for clear error, “accept[ing] the

factfinder’s choice of whom to believe ‘unless it is contrary to the laws of nature, or

is so inconsistent or improbable on its face that no reasonable factfinder could accept

it.’” See Holt, 777 F.3d at 1255–56 (quoting Ramirez-Chilel, 289 F.3d at 749 (11th

Cir. 2002). Indeed, it was the province of the district court to observe and assess the

officers’ testimonies on their drug detection dogs’ behaviors and to determine

whether to credit their testimonies. See Ramirez-Chilel, 289 F.3d at 749. Here, the

district court explained that “the officers were in better position to observe and judge

the actions of their canines both because they were in close proximity at the scene

and because of their history of extensive training and familiarity with their canines.”

As such, the district court found that the drug detection dogs were reliable and

credited the officers’ testimony that the dogs alerted to the odor of narcotics in


                                          29
         USCA11 Case: 19-12823         Date Filed: 08/31/2021   Page: 30 of 37



Braddy’s vehicle “in a way that was consistent with the officers’ and the canines’

training and certification.” Having reviewed the record, we conclude that the district

court did not clearly err in its findings.

      Braddy further argues that the drug detection dogs were not sufficiently

reliable to provide probable cause because they did not perform a “final” alert or

response on Braddy’s vehicle. We decline to adopt this rigid standard as there is no

“strict evidentiary checklist” for assessing whether a drug detection dog is

sufficiently reliable. Harris, 568 U.S. at 244–45 (rejecting the Florida Supreme

Court’s decision requiring an evidentiary checklist for proof of a canine’s results in

the field). Requiring a drug detection dog to give a final response to demonstrate its

reliability would be contrary to the Supreme Court’s explanation that determining

probable cause is “a more flexible, all-things-considered approach,” i.e., “a fluid

concept—turning on the assessment of probabilities in particular factual contexts—

not readily, or even usefully, reduced to a neat set of legal rules.” Id. at 244 (quoting

Gates, 462 U.S. at 232). Indeed, other circuits have similarly rejected a stricter rule

requiring a final response, indication, or alert for a drug dog to be sufficiently

reliable. See United States v. Parada, 577 F.3d 1275, 1282 (10th Cir. 2009) (“Thus,

the general rule we have followed is that a dog’s alert to the presence of contraband

is sufficient to provide probable cause. We decline to adopt the stricter rule urged

by [the defendant], which would require the dog to give a final indication before


                                             30
         USCA11 Case: 19-12823         Date Filed: 08/31/2021   Page: 31 of 37



probable cause is established. . . .We hold that probable cause was satisfied by [the

dog’s] alert to the odor of an illegal substance in the vehicle and that it was not

necessary for the dog to indicate the exact source of that odor.”); United States v.

Thomas, 726 F.3d 1086, 1098 (9th Cir. 2013) (finding Parada’s rejection of the final

alert rule to be “on the mark,” as “probable cause is measured in reasonable

expectations, not certainties,” and noting that Harris “confirms the correctness of

this view”). As the Supreme Court concluded in Harris “[i]f a bona fide organization

has certified a dog after testing his reliability in a controlled setting, a court can

presume (subject to any conflicting evidence offered) that the dog’s alert provides

probable cause to search.” 568 U.S. at 246–47. We therefore conclude that the

district court did not err in finding that the drug detection dogs’ alerts were

sufficiently reliable to provide probable cause for the officers to search Braddy’s

vehicle and affirm as to this issue.

IV.   CONCLUSION

      For the reasons discussed, we affirm the district court’s denial of Braddy’s

motion to suppress.

      AFFIRMED.




                                           31
           USCA11 Case: 19-12823          Date Filed: 08/31/2021       Page: 32 of 37



ROSENBAUM, Circuit Judge, concurring in part and dissenting in part:

       I concur in much of the panel’s opinion. 1 I write separately to dissent only

with respect to the panel’s discussion of the kind of behavior a drug-sniffing dog

must exhibit to support probable cause.

       Here, Officer Sullivan testified that he saw the dogs exhibit an “odor

response” indicating the presence of narcotics. He explained that the dogs give an

odor response by changing their breathing, changing their body posture, closing their

mouths, or stiffening their tails. He also said that these subtle behavioral changes

occur within a “split second.”            The panel concludes that Officer Sullivan’s

descriptions of his “split second” observations were sufficiently reliable to provide

probable cause for the officers to search Braddy’s vehicle.

       I respectfully disagree. Here, the officer’s descriptions of his observations did

not include the kind of objective and articulable facts that are necessary to support a

finding of probable cause. Probable cause is an objective standard. District of

Columbia v. Wesby, 138 S. Ct. 577, 584 n.2 (2018); Ornelas v. United States, 517

U.S. 690, 696 (1996) (explaining that probable cause is assessed “from the

standpoint of an objectively reasonable police officer”). And a finding of probable



       1
         I concur in the majority’s holding that the initial decision to stop Braddy was lawful and
that Officer Sullivan did not unlawfully prolong the traffic stop.


                                                    32
           USCA11 Case: 19-12823           Date Filed: 08/31/2021        Page: 33 of 37



cause must be based on objective, articulable, and specific facts. See Terry v. Ohio,

392 U.S. 1, 21 (1968) (noting that officers “must be able to point to specific and

articulable facts”); see also United States v. Babcock, 924 F.3d 1180, 1187 (11th Cir.

2019) (explaining that officers are required to have “specific, articulable, and

objective facts”); United States v. Gonzalez, 969 F.2d 999, 1003 n.6 (11th Cir. 1992)

(emphasizing that a probable cause determination must be decided on “the objective

facts available to the officers” at the time of the search).2

       But Officer Sullivan’s observations of the drug dogs’ behavior are closer to

the kind of “inarticulate hunches” that the Fourth Amendment forbids. See Terry,

392 U.S. at 22. The behavior he describes—a slight change in posture or breathing,

particularly one that is said to happen within a fraction of a second—is described at

such a high-level of generality, it could easily refer to normal dog behavior. True,

the district court concluded that the dash-cam video here confirmed the officers’

testimony. Perhaps it did, but most respectfully, despite multiple attempts, I can’t

see it. The dogs moved around the vehicle with such pace that it would be hard to

isolate any specific behavior. And as Officer Sullivan explained, the response

behavior occurred in a “split second,” making it even more difficult to confirm any



       2
         Terry and Babcock are cases about the reasonable-suspicion standard. But both tests turn
on the same set of factors, and both are objective. Ornelas, 517 U.S. at 695-97. And notably, the
standard for reasonable suspicion is lower than that for probable cause. Alabama v. White, 496
U.S. 325, 330 (1990). So if stated facts are not enough to satisfy the reasonable-suspicion standard,
they certainly are not sufficient to meet the probable-cause standard.
                                                 33
         USCA11 Case: 19-12823       Date Filed: 08/31/2021    Page: 34 of 37



of the key indicators. Cf. United States v. Boyce, 351 F.3d 1102, 1108 (11th Cir.

2003) (finding that a district court clearly erred in crediting an officer’s testimony

that was “belie[d]” by a “videotape” of the encounter at issue).

      The government urges us to accept the officers’ observations since they are

trained to spot these subtle and imperceptible changes in behavior. But an officer’s

subjective interpretations about the evidence have no place in our analysis. Whren

v. United States, 517 U.S. 806, 813 (1996) (“Subjective intentions play no role in

ordinary, probable-cause Fourth Amendment analysis”); Rankin v. Evans, 133 F.3d

1425, 1433-34 (11th Cir. 1998) (explaining that “this Circuit explicitly rejected the

idea that subjective belief of the arresting officer is relevant to the determination of

whether probable cause exists”).

      And placing our blind faith in the officers’ subjective interpretations of

common dog behavior—especially when the same behavior occurs routinely in dogs

who are not drug-sniffing canines—would effectively insulate law enforcement

from judicial scrutiny.      Without objective evidence, we cannot assess the

reasonableness of a given search or seizure. Beck v. Ohio, 379 U.S. 89, 96 (1964)

(“If the court is not informed of the facts upon which the arresting officers acted, it

cannot properly” assess whether probable cause exists). That is so because we

cannot determine whether law enforcement had an “objective justification” for their




                                          34
         USCA11 Case: 19-12823       Date Filed: 08/31/2021    Page: 35 of 37



conduct. Illinois v. Wardlow, 528 U.S. 119, 123 (2000). The government’s position

would render judicial review of searches and seizures all bark and no bite.

      But we cannot abdicate our role so easily. The protections of the Fourth

Amendment become “meaningful only when it is assured that at some point the

conduct of those charged with enforcing the laws can be subjected to the more

detached, neutral scrutiny of a judge who must evaluate the reasonableness of a

particular search or seizure in light of the particular circumstances.” Terry, 392 U.S.

at 21. Absent meaningful judicial review, law-enforcement officers could use their

subjective beliefs as a license to invade the privacy of the citizenry at will. As the

Supreme Court has made clear “good faith on the part of the arresting officers is not

enough” because if it were, “the protections of the Fourth Amendment would

evaporate, and the people would be ‘secure in their persons, houses, papers, and

effects,’ only in the discretion of the police.” Beck, 379 U.S. at 97.

      Other courts, wary of this possibility, have not allowed officers to rely on

ambiguous dog behavior to justify a search. The Fifth Circuit held that a drug dog’s

“casting”—“not a strong alert, but something that temporarily stops him and deters

his attention at that point”—was “too distantly related to an alert to create reasonable

suspicion on its own as a matter of law.” United States v. Rivas, 157 F.3d 364, 368

(5th Cir. 1998). And at least two district courts have held that probable cause cannot

be based on an “officer’s subjective interpretations of a dog’s ambiguous behavior.”


                                          35
         USCA11 Case: 19-12823         Date Filed: 08/31/2021      Page: 36 of 37



See United States v. Heir, 107 F. Supp. 2d 1088, 1097 (D. Neb. 2000); see also

United States v. Wilson, 995 F. Supp. 2d 455, 475 (W.D.N.C. 2014) (“A court cannot

accept a handler’s subjective determination that a dog has made some otherwise

undetectable alert, which conclusion would be, for all practical purposes, immune

from review.”).

       As the majority points out, other courts have held that officers can rely on

behavior that is less than a final alert or “final indication” to establish probable cause.

See United States v. Parada, 577 F.3d 1275, 1282 (10th Cir. 2009); United States v.

Thomas, 726 F.3d 1086, 1098 (9th Cir. 2013). A final alert is when a drug dog

makes an obvious or definitive signal. For example, Officer Sullivan explained that

the final alert for the dogs used in this case is a paw scratch.

      I do not disagree with these decisions. An indication by a dog that is

something less than a final alert but is nonetheless objectively definitive may be

sufficient to provide probable cause. But “[w]hether a particular dog displays

enough signaling behavior will depend on the facts and circumstances of each case.”

Thomas, 726 F.3d at 1098. Here, to justify their search of Braddy’s vehicle, the

officers relied on their subjective interpretations of ambiguous and general behavior

that occurred within a “split second” and that, at least to my review, do not appear

to be captured in video footage of the supposed alert behavior. I think the Fourth




                                            36
         USCA11 Case: 19-12823       Date Filed: 08/31/2021    Page: 37 of 37



Amendment demands more, so I would find that officers lacked probable cause to

search Braddy’s vehicle, and I would reverse the district court. I respectfully dissent.




                                          37